Name: Commission Regulation (EEC) No 3545/83 of 13 December 1983 on arrangements for imports into Ireland of certain textile products originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/30 Official Journal of the European Communities 16 . 12 . 83 COMMISSION REGULATION (EEC) No 3545/83 of 13 December 1983 on arrangements for imports into Ireland of certain textile products originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Ireland of the category of products origi ­ nating in Poland and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Ireland of certain textile products (category 17) speci ­ fied in the Annex hereto and originating in Poland have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas , in the course of consultations held on 25 October 1983 , it was agreed that imports of products falling within category 17 into Ireland should be subject to quantitative limits for the years 1983 to 1986 ; Article 2 1 . Products as referred to in Article 1 , shipped from Poland to Ireland before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Poland to Ireland after the date of entry into force of this Regu ­ lation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . In applying the provisions of paragraph 2 all quantities of products shipped from Poland to Ireland from 1 January 1983 and released for free circulation shall be deducted from the quantitative limit for 1983 . This quantitative limit shall not, however, prevent the importation of products covered by it, but shipped from Poland to Ireland before the entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Poland into Ireland between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Poland before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal ofthe Eu ropea n Commun ities. (') OJ No L 374, 31 . 12 . 1982 , p . 106 . It shall apply until 31 December 1986 . 16 . 12 . 83 Official Journal of the European Communities No L 354/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Member State Units Quantitative limits 17 61.01 B V a) 1 2 3 61.01-34, 36 , 37 Men's and boys ' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool , of cotton or of man-made textile fibres IRL 1 000 pieces 1983 : 12 1984 : 14 1985 : 15 1986 : 17